Citation Nr: 1617805	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-45 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, for accrued benefits purposes.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran had active service from June 1950 to September 1953; from December 1953 to March 1962; and from March 1966 to March 1972.  The Veteran died in August 2012.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in August 2012, during the pendency of this appeal.  A separate decision is being issued addressing the appeal in the context of the Veteran being the appellant.

The claims had been remanded by the Board in August 2011 for additional development.  Upon notice of the Veteran's death, in an October 2012 rating decision, service connection was granted for the cause of death, and basic eligibility to Dependents' Educational Assistance was established.  Accordingly, the appellant has been deemed to be a "surviving spouse" within the meaning of VA regulations. 

An April 2014 deferred rating decision indicates that the claims of entitlement to an increased rating for PTSD and a TDIU, for accrued benefits purposes, were being adjudicated by the AOJ, and although the rating decision in that respect is not associated with the file, it does not appear that the appellant has been provided notice with regard to eligibility requirements for substitution, which, if granted, would possibly place her in a more favorable position than that of a claimant pursuing benefits on an accrued basis (substitution allows for development of the evidentiary record while an accrued benefits claimant must rely on evidence present in the record at the time of the Veteran's death).  Cf. Reliford v. McDonald, 27 Vet. App. 297 (2015) (appellants may waive substitution).

In September 2014, VA issued a regulation regarding substitution following a claimant's death, which has been codified at 38 C.F.R. § 3.1010 (2015).  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000(a)(1-5) may, in priority order, request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010(a).  

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010(b), (c)(1), (e).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2). 

In light of this recent regulation, the AOJ must determine whether the appellant is a valid substitute for the purpose of continuing the Veteran's appeal for entitlement to an increased rating for PTSD and entitlement to a TDIU.  Readjudication of that eligibility is necessary as the new regulation specifically allows the appellant to appeal any adverse substitution determination.  Furthermore, it does not appear that the appellant was provided with notice of the new substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

Accordingly, the case is REMANDED for the following actions:

1.  Associate any rating decision addressing the claims of entitlement to an increased rating for PTSD and a TDIU, for accrued benefits purposes.  

2.  Send the appellant a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of the claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

3.  Adjudicate whether the appellant is eligible to substitute for the deceased Veteran for the purpose of continuing the appeal for entitlement to an increased rating for PTSD and a TDIU.  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party.

4.  If the appellant is deemed to be a proper substitute for continuing the claims for an increased rating for PTSD and entitlement to a TDIU, adjudicate the claims after allowing the appellant the appropriate time to submit evidence supportive of her contentions.  If either of the benefits is denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

